Citation Nr: 0947487	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-07 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from November 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, 
granted service connection for bilateral hearing loss.  The 
Veteran expressed disagreement with the assigned initial 
disability rating and perfected a substantive appeal.

That matter was previously before the Board in May 2008, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  VA audiological examinations conducted in January 2003 
and December 2004 revealed a Level I hearing impairment in 
the right ear and a Level II hearing impairment in the left 
ear, with controlled speech discrimination of 96 percent in 
the right ear and 88 percent in the left ear.

2.  VA audiological examination conducted in March 2009 
revealed a Level I hearing impairment in each ear, with 
controlled speech discrimination of 96 percent in the each 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2002, March 2004, March 
2006, May 2008, and March 2009, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In March 2006 and 
May 2008, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As this appeal is of an initial rating, fully satisfactory 
notice was delivered after it was initially adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in March 2004 and September 2009.  The 
Veteran was able to participate effectively in the processing 
of his claim. There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had additional notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Board 
notes that in its May 2008 Remand, the RO was directed to 
obtain a VA audiogram dated in September 2007 that was not of 
record.  The Board finds that all available VA outpatient 
treatment records of the Veteran dated from April 2007 to 
September 2007 were added to the claims file, including an 
Audiological Assessment dated in September 2007.  While this 
does not provide findings sufficient to rate the Veteran's 
bilateral hearing loss disability, the Veteran was afforded a 
subsequent VA audiology examination in March 2009 which 
provided current findings.  As such, the Board finds that the 
Veteran has not been prejudiced, and adjudication of this 
matter may proceed.  The Veteran has been medically evaluated 
in conjunction with his claim in January 2003, December 2004, 
and March 2009.  Thus, the duties to notify and assist have 
been met.

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

In rating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

In February 2003, the RO granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective August 12, 2002, 
the date of receipt of the Veteran's claim.

Private outpatient treatment records from Fitz-Gerald & 
Perret Clinic, dated from October 2000 to October 2002, show 
that the Veteran was found to have bilateral hearing loss.

A VA audiological assessment consultation report dated in 
December 2002 shows that the Veteran reported decreased 
hearing, especially in high pitches.  Pure tone audiometry 
was said to have indicated normal hearing through 2000 Hertz, 
sloping to a severe sensorineural hearing loss, bilaterally.  
Word discrimination scores were considered good at 92 percent 
and 100 percent for the right and left ears, respectively.  
The Veteran was said to likely experience communication 
difficulties in few listening environments.  Amplification 
was not recommended.

A VA audio examination report dated in January 2003 shows 
that the Veteran reported hearing loss and difficulty 
understanding in the presence of background noise.  Physical 
examination revealed that pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
15
30
LEFT
15
10
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  
The examiner concluded that the Veteran's right ear hearing 
was within normal limits from 250 to 3000 Hertz and revealed 
mild to severe sensorineural hearing loss from 4000 to 8000 
Hertz.  The left ear hearing was within normal limits from 
250 to 2000 Hertz and revealed mild to severe sensorineural 
hearing loss from 3000 to 8000 Hertz.  Under Table VI of the 
regulations, the Veteran's hearing level in the right ear was 
I and in the left ear was II.  Under Table VII of the 
regulations, these findings warrant a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

A VA audio examination report dated in December 2004 shows 
that the Veteran reported hearing loss and difficulty 
understanding speakers when they didn't face him.  Physical 
examination revealed that pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
45
LEFT
25
20
50
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  The 
examiner concluded that the Veteran had a moderate to severe 
sensorineural hearing loss from 500 to 4000 Hertz, 
bilaterally.  
Under Table VI of the regulations, the Veteran's hearing 
level in the right ear was I and in the left ear was II.  
Under Table VII of the regulations, these findings warrant a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100 (2009).

A VA audiological assessment consultation report dated in 
September 2007 shows that the Veteran reported difficulty 
understanding many speakers, especially in noisy situations.  
Pure tone audiometry was said to have indicated moderate to 
severe sensorineural hearing loss in both ears, with 
thresholds in the normal range from 250 to 3000 Hertz in the 
right ear and from 250 to 2000 Hertz in the left ear.   Word 
discrimination scores were considered 100 percent in the 
right ear and 96 percent in the left ear.  Monaural 
amplification was recommended.

A VA audio examination report dated in March 2009 shows that 
the Veteran reported hearing loss manifested by an inability 
to hear high-pitched sounds.  He described being unable to 
hear sirens, alarms, ringing telephones, or smoke alarms.  
Physical examination revealed that pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
15
25
65
LEFT
25
20
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in the each ear.   The diagnosis was bilateral high 
frequency sensorineural hearing loss.  The examiner added 
that the Veteran's right ear hearing was within normal limits 
to 3000 Hertz and manifested by moderately-severe to severe 
sensorineural hearing loss beyond 3000 Hertz.  The left ear 
hearing was within normal limits to 2000 Hertz and manifested 
by moderately-severe to severe sensorineural hearing loss 
beyond 2000 Hertz.  The examiner indicated that the Veteran's 
hearing loss had significant effects on his occupation, as he 
would likely experience difficulty hearing spoken information 
or instruction, especially in the presence of noise.  
However, there was no indication that the Veteran's hearing 
difficulty resulted in work problems.  His activities of 
daily living were otherwise not affected.  Under Table VI of 
the regulations, the Veteran's hearing level in the right ear 
was I and in the left ear was I.  Under Table VII of the 
regulations, these findings warrant a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the Veteran's bilateral hearing loss 
disability at any time over the course of this appeal.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  However, a compensable disability rating 
is not warranted under Table VIa as the Veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 decibels or 
less at 1000 Hertz and a puretone threshold of 70 decibels or 
more at 2000 Hertz, a higher disability rating pursuant to 
section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 
4.86 (a) (2009).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.  The  March 2009 examination report 
addressed the impact of the Veteran's hearing loss on his 
daily functioning, however, the VA examiner did not indicate 
that the Veteran's hearing difficulty resulted in work 
problems.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that there is no basis for a 
compensable disability rating on an extra schedular basis, as 
discussed below.

Because of the mandatory application of such criteria, no 
reasonable doubt exists in this matter such that the benefit 
of the doubt may be applied in favor of the Veteran. Gilbert 
v. Derwinski, 1 Appellant. Appellant. 49, 56 (1990).


Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's contention that he has 
difficulty with understanding conversations in noisy 
environments and sensitivity to high-pitched sounds.  
Notwithstanding, the evidence of record does not suggest that 
this case presents an exceptional or unusual disability 
picture such that the Veteran is unable to secure and follow 
substantially gainful employment due to the service-connected 
bilateral hearing loss, or otherwise render a schedular 
rating impractical.  There is also no indication that his 
service-connected bilateral hearing loss, by itself, has 
produced marked interference with employment.  As noted 
above, while the VA examiner in March 2009 indicated that 
hearing loss had a significant effect on the Veteran's 
occupation, in that he would experience difficulty hearing 
spoken information or instruction, there was no indication 
that his hearing difficulty resulted in work problems.  
Finally, the evidence does not show that the Veteran is 
frequently hospitalized for his service-connected bilateral 
hearing loss.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).
 

ORDER


An initial compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


